In this case the life estate had terminated by the death of the life tenant before the payment of taxes by the mortgagee of the life tenant. Consequently, the mortgagee had no further interest in the property; was a stranger so far as the taxes were concerned; and was a pure volunteer, having no interest to protect or duty to perform with reference to the estate.
It is well settled that a person who volunteers to pay the taxes for another has no rights against the property taxed or its owner.
It is true the bank may have thought it was paying the taxes to protect the fee, but it had notice of the exact estate of the mortgagor in its chain of title, and is charged with all that appears therein and all that reasonable inquiry would disclose.
The case of Griffing v. Pintard, 25 Miss. 173, clearly shows that there is no subrogation in favor of one who pays the taxes for another.
I think the judgment should be reversed and the bill dismissed in this case.
McGowen, J., and Smith, C.J., concur in this dissent. *Page 134